Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                   January 29, 2016

The Court of Appeals hereby passes the following order:

A16D0230. DAVID E. KING v. THE STATE.

      In 1973, David E. King pled guilty to kidnapping and rape. In March 2015, he
filed a motion for out-of-time appeal, which the trial court denied. King then filed this
timely application for discretionary appeal.
      The denial of a motion for an out-of-time appeal is directly appealable. See
Lunsford v. State, 237 Ga. App. 696 (515 SE2d 198) (1999); see also Wetherington
v. State, 296 Ga. 451 (769 SE2d 53) (2015) (addressing merits of direct appeal from
denial of motion for out-of-time appeal following guilty plea). Accordingly, this
application for discretionary appeal is hereby GRANTED pursuant to OCGA § 5-6-
35 (j). King shall have ten days from the date of this order to file his notice of appeal
in the trial court. OCGA § 5-6-35 (g). The clerk of the trial court is directed to
include a copy of this order in the record transmitted to the Court of Appeals.

                                         Court of Appeals of the State of Georgia
                                                                              01/29/2016
                                                Clerk’s Office, Atlanta,____________________
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.